Citation Nr: 0501991	
Decision Date: 01/27/05    Archive Date: 02/07/05	

DOCKET NO.  03-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968.  
He served in Vietnam from August 1966 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Atlanta, Georgia, that denied entitlement to the 
benefit sought.  

The Board notes that a review of the record discloses that 
the veteran has been in receipt of a permanent and total 
disability rating for pension purposes, from September 3, 
2003.  


REMAND

A review of the veteran's personnel records discloses that he 
served in Vietnam from August 1966 to August 1967.  His 
principal duty assignment was listed as a light vehicle 
driver with Headquarters and Headquarters Company, 
18th Engineer Brigade, United States Army, Pacific.  No 
attempt has been made to secure any records pertaining to the 
activities of the unit during the time the veteran was 
assigned to it.  A review of the record discloses that a 
request was made of the U.S. Army Services Center for Unit 
Records Research (CURR) in March 2002, but it did not ask for 
information regarding the activities of the unit to which the 
personnel records disclosed the veteran was assigned from 
August 1966 to August 1967.  

In an undated communication of record which was apparently 
made sometime after an April 2001 request for further 
information, the veteran indicated that while in Vietnam he 
was a combat demolitions specialist with the 937th Combat 
Engineers of the 101st Airborne Division.  The personnel 
records available to the Board do not reflect this 
assignment. 

The Board also notes that in testimony given at the hearing 
before the undersigned Traveling Member of the Board at the 
Atlanta RO in October 2004, the veteran provided the name of 
an individual who was allegedly hit by mortar fire and killed 
while on assignment with him.  The veteran could not recall 
the specific day or month of the incident, but he was able to 
provide the name.  He stated the individual's name was 
"Specialist Ralph Slone (?)."  The Vietnam Veterans 
Memorial Directory of Names shows the surnames of several 
individuals from the Army named Sloan, but no one with the 
surname Slone.  None of the Sloans listed had the first name 
of Ralph.  

From a review of the record, the Board believes that further 
development would be helpful.  The Board notes that the 
veteran himself needs to be more specific in providing more 
detailed information regarding his alleged stressors.  The 
record as it stands contains several inconsistencies.  Also, 
there is currently no information of record with regard to 
the activities of Headquarters and Headquarters Company of 
the 18th Engineer Brigade (Airborne) at any time during the 
time frame between August 1966 and August 1967.  

Accordingly, the case is REMANDED for the following actions:

1.  VA must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
the veteran is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  VA should contact the veteran and 
request that he provide any additional 
information that he can recall regarding 
his claimed stressors.  He should be 
asked to be as specific as possible about 
the details regarding the claimed 
stressors.  He should provide dates, 
places, units of assignment, and times of 
any events, descriptions of events, and 
the names and any other identifying 
information concerning any other 
individuals involved in the events.  At a 
minimum, he should indicate the location 
and approximate time (a 2-month specific 
date range) of the stressful event or 
events in question, and the unit of 
assignment at the time the stressful 
event occurred.  He is to be informed 
that this information is necessary to 
obtain supportive evidence of the 
stressful event or events and that 
failure to respond to provide as complete 
response as possible may result in a 
denial of his claim.  In particular, he 
should be asked to recall to the best of 
his ability the full name, homestead, 
unit of assignment, and any other 
information pertaining to the individual 
with the surname Sloan who was reportedly 
killed by the mortar round while serving 
with the veteran in Vietnam.  Any 
documentation that he has concerning an 
assignment to the 937th Combat Engineers 
of the 101st Airborne should be 
associated with the claims file.

3.  The CURR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197, 
should be contacted and asked to provide 
any diaries or command chronologies or 
any other information pertaining to the 
activities of the Headquarters and 
Headquarters Company, 18th Engineer 
Brigade (Airborne) in June and July 1967.  
If necessary, the National Archives 
should also be requested to provide any 
information, including a unit history, 
for the Headquarters and Headquarters 
Company, 18th Engineer Brigade (Airborne) 
between August 1966 and August 1967.  Any 
information obtained should be associated 
with the claims file.  If the search 
efforts result in negative results, 
documentation to that effect should be 
placed in the claims file.  

4.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological testing, 
that are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify what stressors are sufficient to 
support such a diagnosis.  The complete 
rationale for any opinion expressed 
should be provided.  Whatever psychiatric 
disorder is diagnosed, the examiner 
should provide an opinion as to its 
etiology.  

5.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response. 

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised of 
providing more specific information regarding his activities 
in Vietnam to the best of his recollection.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




